COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of A.L.J., A.L.J., G.A.G.

Appellate case number:     01-19-00251-CV

Trial court case number: 2017-04601J

Trial court:               315th District Court of Harris County

        This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellant’s appointed counsel claims that, while drafting the brief, she realized that she had served
as a visiting judge in one of the trial court hearings in this case. Accordingly, appointed counsel
has filed a motion to abate and remand to the trial court for appointment of new counsel for
appellant. The motion is granted.
        This appeal is abated and the cause remanded to the trial court for appointment of new
counsel for appellant. The trial court shall cause a supplemental clerk’s record containing its order
appointing new counsel, including the name, address, telephone number, and State Bar number of
substitute counsel within 10 days of the date of this order. If the trial court holds a hearing, the
trial court shall also cause a reporter’s record of the hearing to be filed in this Court within 15
days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s record that
complies with this order, and the reporter’s record of the hearing, have been filed in this Court.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___June 4, 2019__